UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-8269 Omnicare, Inc. (Exact name of Registrant as specified in its Charter) Delaware 31-1001351 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 East RiverCenter Boulevard Covington, Kentucky (Address of Principal Executive Offices) (Zip Code) (859) 392-3300 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-Accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesoNox Common Stock Outstanding Number of Shares Date Common Stock, $1 par value March 31, 2011 OMNICARE, INC. AND SUBSIDIARY COMPANIES FORM 10-Q QUARTERLY REPORT MARCH 31, 2011 INDEX PART I - FINANCIAL INFORMATION: ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) PAGE Consolidated Statements of Income – Three months ended – March 31, 2011 and 2010 3 Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 4 Consolidated Statements of Cash Flows – Three months ended – March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 36 ITEM 4. CONTROLS AND PROCEDURES 37 PART II - OTHER INFORMATION: ITEM 1. LEGAL PROCEEDINGS 38 ITEM 1A. RISK FACTORS 38 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 39 ITEM 6. EXHIBITS 39 PART I - FINANCIAL INFORMATION: ITEM 1. - FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands, except per share data) Three months ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Provision for doubtful accounts Settlement, litigation and other related charges Other miscellaneous charges Operating income Investment income Interest expense ) ) Amortization of discount on convertible notes ) ) Income from continuing operations before income taxes Income tax expense Income from continuing operations Loss from discontinued operations ) ) Net income $ $ Earnings (loss) per common share - Basic: Continuing operations $ $ Discontinued operations ) ) Net income $ $ Earnings (loss) per common share - Diluted: Continuing operations $ $ Discontinued operations ) ) Net income $ $ Dividends per common share $ $ Weighted average number of common shares outstanding: Basic Diluted Comprehensive income $ $ The Notes to the Consolidated Financial Statements are an integral part of these statements. 3 CONSOLIDATED BALANCE SHEETS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands, except share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowances of $402,868 (2010-$401,130) Inventories Deferred income tax benefits Other current assets Current assets of discontinued operations Total current assets Properties and equipment, at cost less accumulated depreciation of $294,127 (2010-$284,643) Goodwill Identifiable intangible assets, less accumulated amortization of $223,598 (2010-$219,432) Other noncurrent assets Noncurrent assets of discontinued operations Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued employee compensation Deferred revenue Current debt Other current liabilities Current liabilities of discontinued operations Total current liabilities Long-term debt, notes and convertible debentures (Note 5) Deferred income tax liabilities Other noncurrent liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock, no par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $1 par value, 200,000,000 shares authorized, 130,011,200 shares issued (2010-129,634,300 shares issued) Paid in capital (Note 5) Retained earnings Treasury stock, at cost-14,097,000 shares (2010-13,011,700 shares ) ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 4 CONSOLIDATED STATEMENTS OF CASH FLOWS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands) Three months ended March 31, Cash flows from operating activities: Net income $ $ Loss from discontinued operations Adjustments to reconcile net income to net cash flows from operating activities: Depreciation expense Amortization expense Debt redemption costs, net ) - Changes in assets and liabilities, net of effects from acquisition and divestiture of businesses: Accounts receivable and unbilled receivables, net of provision for doubtful accounts ) Inventories ) Other current and noncurrent assets Accounts payable ) Accrued employee compensation ) ) Deferred revenue ) Current and noncurrent liabilities ) Net cash flows from operating activities of continuing operations Net cash flows from operating activities of discontinued operations Net cash flows from operating activities Cash flows from investing activities: Acquisition of businesses, net of cash received ) ) Capital expenditures ) ) Other ) Net cash flows used in investing activities of continuing operations ) ) Net cash flows used in investing activities of discontinued operations ) ) Net cash flows used in investing activities ) ) Cash flows from financing activities: Net payments on revolving credit facilities and Term A loan - ) Payments on long-term borrowings and obligations ) ) Increase (decrease) in cash overdraft balance ) Payments for Omnicare common stock repurchase (Note 2) ) - Dividends paid ) ) Other ) ) Net cash flows used in financing activities of continuing operations ) ) Net cash flows used in financing activities of discontinued operations - - Net cash flows used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Less increase in cash and cash equivalents of discontinued operations 76 Increase (decrease) in cash and cash equivalents of continuing operations ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED Note 1 – Basis of Presentation Omnicare, Inc. and its consolidated subsidiaries (“Omnicare” or the “Company”) have prepared the accompanying unaudited Consolidated Financial Statements in accordance with the accounting policies described in its 2010 Annual Report on Form 10-K (“2010 Annual Report”), and the interim reporting requirements of Form 10-Q.Accordingly, certain information and note disclosures normally included in the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.TheConsolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related notes included in the 2010 Annual Report and any related updates included in the Company’s periodic quarterly Securities and Exchange Commission (“SEC”) filings.Certain reclassifications of prior year amounts have been made to conform with the current year presentation.All amounts disclosed in the Consolidated Financial Statements and related notes are presented on a continuing operations basis unless otherwise stated. Note 2 – Significant Accounting Policies Interim Financial Data The interim financial data is unaudited; however, in the opinion of Omnicare management, all known adjustments (which are normal in nature, except disclosed herein) considered necessary for a fair statement of the Omnicare consolidated results of operations, financial position and cash flows for the interim periods presented have been made.All significant intercompany accounts and transactions have been eliminated. Employee Benefit Plans As of March 31, 2011, the Company had approximately $9 million in notes payable remaining to former participants in its excess benefit plan, which was terminated in 2010, recorded in “Other current liabilities” on the Consolidated Balance Sheets.These notes payables were fully funded as of March 31, 2011 with rabbi trust assets invested for the purpose of satisfying these obligations.Also, in the 2011 first quarter, the Company made approximately $66 million in payments on notes payable to two former executives, using funds obtained upon the liquidation of a portion of the rabbi trust assets.In April 2011, the Company paid approximately $5 million to a former participant in the excess benefit plan which was also funded through the liquidation of rabbi trust assets. 6 Accounts Receivable The following table is an aging of the Company’s gross accounts receivable (net of allowances for contractual adjustments), aged based on payment terms and categorized based on the three primary overall types of accounts receivable characteristics (in thousands): March 31, 2011 Current and 0-180 Days Past-Due 181 Days and Over Past-Due Total Medicare (Part D and Part B), Medicaid and Third-Party payors $ $ $ Facility payors Private Pay payors Total gross accounts receivable $ $ $ December 31, 2010 Medicare (Part D and Part B), Medicaid and Third-Party payors $ $ $ Facility payors Private Pay payors Total gross accounts receivable $ $ $ Stock-Based Compensation Stock-based compensation expense recognized in the Consolidated Statements of Income for stock options and stock awards totaled approximately $5.0 million and $7.2 million for the three months ended March 31, 2011 and 2010, respectively. Acquisitions During the first three months of 2011, Omnicare completed one acquisition of a business which was not significant to the Company. 7 Fair Value The Company’s financial assets and liabilities, measured at fair value on a recurring basis, were as follows (in thousands): Based on Quoted Prices Other Fair Value at in Active Observable Unobservable March 31, Markets Inputs Inputs (Level 1) (Level 2) (Level 3) Rabbi trust assets $ $ $
